DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Applicant’s amendments filed on 10/19/2022 have been entered.
Claims 1, 6-11, 13 and 15 are currently pending.
Claims 7-11, 13 and 15 are withdrawn, due to the earlier restriction requirement.
Claim 1 has been amended. 
Claim Rejections - 35 USC § 103
Claims 1 and 6 are rejected under 35 U.S.C. 103 for being unpatentable over Nelson et al. (US 2013/0136891). [hereinafter Nelson ‘891].
Regarding Claim 1, Nelson ‘891 teaches a pultruded continuous fiber reinforced thermoplastic composite material formed in a rod shape (Abstract; Fig. 4, 5, Paragraph 0017, 0022-0023). Nelson ‘891 teaches the composite is formed of ribbons, continuous yarn intermediate materials, having a thickness/diameter of 0.05 to 1 mm. (Paragraph 0019, 0036). This overlaps the claimed range of 1 to 3 mm. Nelson ‘891 teaches the rod has a porosity/void fraction of 3% or less. (Paragraph 0065). This overlaps the claimed range of 1 to 10 vol%. Nelson teaches the number of ribbons, yarn intermediate materials, to form the composite material can range from 5 to 40, (Paragraph 0052). This overlaps the claimed range of 2 to 10.  
The claim recites P/A, where P is circumference length and A is cross-sectional area. This yields a ratio that simplifies to 4/diameter or 4/thickness and creates a diameter/thickness range of 0.8 to 20 mm. Nelson ‘891 teaches a diameter/thickness of 0.5 to 45 millimeters for the rod. (Paragraph 0017, 0066-0067). This creates a range that overlaps Expression 1. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP §2144.05). 
The claim recites a product-by-process limitation by claiming diameter and length ratios of the inlet and outlet of the nozzle the fibers are pultruded through. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (In re Thorpe, 227 USPQ 964,966). Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113.
Here, Nelson ‘891 teaches the tapes are pultruded, combined through a nozzle having an inlet end and an outlet end, but does not have the claimed nozzle ratios. (Fig. 10; Paragraph 0059). The instant Specification recites the nozzle ratios speeds up production of the rod (Paragraph 0060) and improves mechanical properties (Paragraph 0061-0062). Regarding the feature of faster production, a faster production does not place a structural limitation on the resulting product. Regarding the improved physical properties, the instant Specification recites the improved mechanical properties are a result of the lower void fraction/porosity (Paragraph 0062). Nelson ‘891 teaches the claimed void fraction/porosity range (Paragraph 0084); therefore, Nelson ‘891 also teaches the same improved mechanical properties as claimed. Therefore, the product-by-process limitations do not create a patentable difference between the product of Nelson ‘891 and the claimed invention, even if Nelson ‘891 produces the product in a different manner.
Regarding Claim 6, Nelson ‘891 teaches the fiber can be continuous carbon or glass fiber. (Paragraph 0023). 
Response to Arguments
Applicant’s arguments have been fully considered, but Nelson ‘891 teaches the newly amended claims.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358. The examiner can normally be reached Monday through Friday: 9:30am-3:30pm, 8:30PM-10:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Zhang/Primary Examiner, Art Unit 1781